PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
*324Claimant seeks payment of the sum of $10,144.22 for overtime worked during calendar years 1976 and 1977.
In its Answer, the respondent admits that the claimant is entitled to be compensated for the overtime in the amount of $9,791.91, as evidenced by letters from the Department of Health.
In a recent decision by this Court, involving three other overtime claims against the Department of Health, the Court held that payments on accounts for personal services would not be denied, even though such payments were incurred during a previous fiscal year wherein said agency expended all of the funds in its personal services account. Jack L. Rader et al. vs. Department of Health (CC-78-223).
Based on the foregoing, an award in the amount of $9,791.91 is hereby made to the claimant.
Award of $9,791.91.